TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00817-CR
NO. 03-05-00818-CR


 The State of Texas, Appellant

v.

Thomas Dale Delay, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NOS. D-1-DC-05-900725 & D-1-DC-05-904161,
HONORABLE WAYNE PATRICK PRIEST, JUDGE PRESIDING


O R D E R

PER CURIAM
	The State invoked its right to a stay pursuant to article 44.01(e) of the code of
criminal procedure, and the trial court has properly stayed the proceedings pending our resolution
of the State's appeal.  Appellee Thomas Dale Delay has now filed a motion to enforce the stay,
complaining that the State has issued more than thirty subpoenas since it requested and obtained the
stay.  Delay asks this Court to (1) order the State to cease and desist from obtaining, serving, or
enforcing subpoenas under the trial court cause numbers while the stay is in place, (2) rescind all
subpoenas issued under the trial court cause numbers during the stay, and (3) order the district clerk
not to issue any subpoenas under the trial court cause numbers until this Court issues its mandate. 
	Article 24.01 of the code of criminal procedure governs the issuance of subpoenas
in a criminal case.  Subpoenas may be issued to compel testimony and production of documents only
in limited circumstances.  See Tex. Code Crim. Proc. Ann. art. 24.01(a) (West 1989).  Specifically,
a person may only be compelled to appear at trial or any "other proceeding in which the person's
testimony may be required." (1) Id.  Because the State has obtained a stay in the proceedings pursuant
to article 44.01(e) of the code of criminal procedure, we hold that subpoenas may not issue 
compelling witnesses to testify and produce documents at the stayed proceeding.  See id. art.
24.01(a).  Accordingly, we grant Delay's motion to the following extent:

	The parties are prohibited from issuing subpoenas under the trial court cause
numbers while the stay is in effect.

 	All subpoenas issued under the trial court cause numbers after the proceedings
were stayed are null and void.

 	Any outstanding subpoenas issued before the stay are suspended while the stay is
in effect.


All other relief requested is denied. 

Before Justices B. A. Smith, Puryear and Waldrop
Filed:   March 13, 2006
Do Not Publish
1.   The code of criminal procedure enumerates several proceedings for which subpoenas may
be issued: an examining trial, a coroner's inquest, a grand jury, and a habeas corpus hearing.  See
Tex. Code Crim. Proc. Ann. art. 24.01(a) (West 1989).